DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments filed Oct. 11, 2022 as they pertain to the amended claim language have 
been fully considered.

	Applicant argues on pg. 8 that 
“Applicant respectfully submits that Nagpal does not disclose or suggest the feature of "adjusting the computed path of the operator." In rejecting claim 11, the Examiner alleges that "a reconstruction of a user's trajectory" is synonymous with "adjusting a computed path." Applicant respectfully disagrees. As one skilled in the art would readily recognize, the term "reconstruction" refers to a process to create an accurate reenactment or understanding of a past occurrence or event. It follows that an affirmative "adjustment" would not necessarily exist during such a reconstruction. Therefore, without further and explicit explanation, one skilled in the art would recognize that the term "reconstruction" in Nagpal is not equivalent with the claimed term "adjusting." Accordingly, Nagpal does not disclose or suggest the claimed feature of "adjusting the computed path of the operator."

	The examiner finds the argument unpersuasive and disagrees with the applicant’s characterization.  Paragraph 11 of Nagpal et al. discloses among other technical effects and benefits of the efficient, easy-to-deploy, scalable crowd sourced-based solution to indoor navigation calibration described herein, utilizing known fixed locations within the target area or building allows for more accurate interpolation and reconstruction of the user’s mobile device trajectory, or a trajectory segment, resulting in a more accurate construction of fingerprints and associated fingerprint map.  Accordingly, it would be clear to one of ordinary skill in the art that a calibration process involving a reconstruction of a trajectory is inherently synonymous with “an adjustment” of the computed path of the operator.  
	
Applicant argues on pgs. 8-9 that 
“Furthermore, Applicant respectfully submits that Nagpal does not disclose or suggest adjusting the computed path of the operator "via the radiofrequency terminals." In rejecting claim 11, the Examiner alleges that "a proximity beacon wireless signal" is synonymous with "radiofrequency terminals," and this feature is disclosed in Nagpal accordingly. Applicant respectfully disagrees. Nagpal recites at paragraph [0018] that "the occurrence event may be also based on detecting a proximity beacon wireless signal, in some examples," and at paragraph [0028] that "[t]he event occurrence may consist of a user redeeming a coupon at a merchant within a shopping mall, scanning a barcode, using an RFID tag, or may be based on accessibility of a proximity beacon wireless signal, in some examples." However, a detection of such a "proximity beacon wireless signal" is merely an "occurrence event" upon which "acquisition of the fingerprint data may be automatically triggered" (see paragraph [0018]). Therefore, the "proximity beacon wireless signal" in Nagpal at most triggers obtaining measurements. In any way, it has nothing to do with adjustment of a path of the mobile device in Nagpal. Accordingly, Nagpal does not disclose or suggest the claimed feature of adjusting a computed path of the operator via the radiofrequency terminals.
In addition, Applicant respectfully submits that Nagpal does not disclose or suggest installing the radiofrequency terminals at locations the operator is regularly passing by in the industrial manufacturing workshop. In fact, Nagpal does not explicitly disclose any radiofrequency terminals, not to mention where to install them. As for the locations of the radiofrequency terminals, Nagpal merely describes them as "known," "fixed," and "many," but does not disclose or suggest where or how to select them.”

Applicant’s arguments with respect to the rejection of claims 11 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive insomuch as the proximity beacons, construed as the radiofrequency terminals, are not installed in locations regularly passed by the operator in the industrial manufacturing workshop.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Tan et al. (US 10,234,291 B1) in view of Nagpal et al. (US 2018/0091953 A1).

Applicant submits on pg. 9 that: 
“Moreover, Applicant respectfully submits that in the instant application, methods to perform "a cartographic adjustment" may be known; however, this does not necessarily mean that Applicant admits that adjusting the computed path of the operator via a cartographic adjustment, as recited in the present claims, is known in the art.”

The examiner finds the argument unpersuasive, respectfully disagrees, and cites MPEP 2129.I. disclosing “a statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determination”, wherein applicant explicitly states in the specification, “Various methods allowing cartographic adjustment to be performed are known in the prior art”.  

Applicant argues on pg. 9 that: 
“Regarding claim 16, Applicant recites that in the adjusting step, adjusting via the computed path of the operator via the radiofrequency terminals is performed first, followed by performing a cartographic adjustment. As mentioned above, Nagpal neither discloses or suggests such adjustment via radiofrequency terminals nor cartographic adjustment. In addition, Nagpal does not disclose or suggest performing the two types of adjustments sequentially.”

The examiner respectfully disagrees and notes that the applicant appears to argue the merits of the rejection in view of only Nagpal, and without consideration of a combination of Nagpal in view of Applicant Admitted Prior Art.  Furthermore, fig. 4 of Nagpal discloses steps (420) – (450) which includes the steps of generating a distribution of calibrated data points based at least in part on a first set of fingerprint data, which represent respective positions within the area, receiving a second set of fingerprint data acquired by at least one additional mobile device, and processing the second set of fingerprint data and the calibrated data points to generate an updated distribution of calibrated data points.  And when the updated distribution exceeds a predetermined threshold density of calibration data points, deploying the updated distribution as the calibrated positioning map of the area.  It would be obvious to one of ordinary skill in the art to interpret a calibration as an adjustment, and collecting fingerprint data to further complete a calibrated positioning of a map as sequentially adjusting via the radiofrequency terminals followed by a cartographic adjustment. 

Applicant argues on pgs. 9-10 that: 
“In conclusion, Applicant submits that, for at least the reasons discussed above, neither amended independent claim 11 nor amended independent claim 17 is obvious over Nagpal. Claims 12, 14, 16, 21, and 22 are dependent directly or indirectly upon independent claim 11 and claims 18-20 are dependent directly or indirectly upon independent claim 17. Since a dependent claim cannot be found obvious if the claim from which it depends is not obvious (MPEP 2131, 2143.03), Applicant submits that claims 12, 14, 16, and 18-22 are also not obvious for at least the same reasons. Therefore, Applicant respectfully requests withdrawal of the § 103 rejections.”
 
Applicant’s arguments with respect to the rejections of dependent claims 12, 14, 16, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive insofar as the prior art is not relied upon as rejecting the amended claim language including “wherein the radiofrequency terminals are installed at locations the operator is regularly passing by in the industrial manufacturing workshop”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to Tan et al. (US 10,234,291 B1) in view of Nagpal et al. (US 2018/0091953 A1).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 14, and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “regularly” in claim 1 is a relative term which renders the claim indefinite. The term “regularly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “regularly” is regarded as a subjective term and does not relay to one of ordinary skill in the art a frequency or threshold in regards to how often the operator passes by the RF terminal.  
Claims 12, 14, and 16 are rejected by virtue of their dependence from claim 11.  
The term “regularly” in claim 17 is a relative term which renders the claim indefinite. The term “regularly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “regularly” is regarded as a subjective term and does not relay to one of ordinary skill in the art a frequency or threshold in regards to how often the operator passes by the RF terminal.  
Claims 18-22 are rejected by virtue of their dependence from claim 17.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12, 14, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable 
over Tan et al. (US 10,234,291 B1), hereinafter Tan, in view of Nagpal (US 2018/0091953 A1), hereinafter Nagpal.

	Regarding claim 11, Tan discloses: A method for evaluating a path of an operator equipped with a magneto-inertial device in an industrial manufacturing workshop, the method comprising the following steps:
	recording measurements taken by at least one inertial and/or magnetic sensor installed in the magneto-inertial device; (Tan, e.g., see col. 2, lines 58-62 disclosing mobile device (170) includes IMU sensors (175), which may include any one or more of an accelerometer, compass, gyroscope, etc.; examiner notes the accelerometer is construed as an inertial sensor and the compass is construed as a magnetic sensor; see also col. 3, lines 1-15 disclosing path determination logic (120) is configured to collaboratively use coarse absolute location (CAL) coordinates of a given mobile device, derived in connection with the wireless access points (160), and fine or accurate relative location (ARL) coordinates, derived from mobile device (170) IMU data, to derive an accurate path that the mobile device (170) is taking, in real time.  The path mobile device (170) may be taking may be plotted on a map obtained from map data (180) supplied to path determination logic (120).  Map data (180) may also be used to help seed, or refine, how the CAL coordinates and ARL coordinates are matched, fused or combined).
	transmitting the measurements to a remote server; (Tan, e.g., see fig. 1 illustrating mobile device (170), path determination logic (PDL) (120), and server (110); see also col. 4, lines 7-9 disclosing path determination logic (120) may be executed on a remote server (110) or on a mobile device (170); see also col. 2, lines 42-62 disclosing a server (110) may host path determination logic (120), wherein server (110) are in communication with a network (150), such as the internet.  Also in communication with network (150) are a plurality of wireless access points (160), hot spots, Bluetooth devices deployed at predetermined locations, and a plurality of mobile devices (170), which might include any one or more of a cellular telephone, laptop computer, tablet computer, personal digital assistant, or the like; see also col. 3, lines 1-15 disclosing path determination logic (120) is configured to collaboratively use coarse absolute location coordinates of a given mobile device, derived in connection with the wireless access points (160), and fine or accurate relative location (ARL) coordinates, derived from a mobile device (170) IMU data, to derive an accurate path that the mobile device (170) is taking, in real time).  
	computing, on the remote server, the path of the operator depending on the measurements; and (Tan, e.g., see col. 4, lines 7 – col. 5, line 5 disclosing path determination logic (120) may be executed in a remote server (110) or on a mobile device (170).  The CAL data and path is used to orient and scale ARL data and path by optimizing global parameters (e.g., initial position X0, Y0, heading θ), and can be solved using energy minimization methods based on minimizing error between a rolling time window of CAL and ARL paths.  Two “energy minimization” embodiments with different reliance on accuracy of wireless access point triangulation timestamps are contemplated.  1. Least Square Points Matching Optimization relies on matching corresponding points (in time) in CAL data and ARL data.  As such, path determination logic (120) relies on timing accuracy/overlap from reported locations.  Monte Carlo, or random sampling, path matching does not rely on precise timing and allows for any points in CAL data to match points in ARL data without restriction on timing.  It suffices to randomly select e.g., one thousand pairs of (offset, theta) pairs and select the set of parameters with least error.  Sampling can be truly random, and be skewed towards last best parameters.  The map of “valid/popular paths” can be either generated manually (e.g., provided by a site manager, e.g., via site survey via map data (180)) or derived from crowdsourced “heat maps” of previously collected user locations and trajectories; examiner notes that the user must be operating the mobile device (170), and is construed by the examiner to be the operator).  
	adjusting the computed path of the operator via radiofrequency terminals, (Tan, e.g., see fig. 4 illustrating a flowchart, specifically to steps (414)-(418); see also col. 8, lines 44 – col. 9, line 6 disclosing at (414), path determination logic receives inertial measurement unit data supplied by the mobile device, wherein the inertial measurement unit data is indicative of relative location coordinates of the mobile device.  At (416), path determination logic generates an unanchored path of the mobile device based on the relative location coordinates.  And, at (418), path determination logic anchors the unanchored path of the mobile device to the map in a position that optimizes a match between the coarse location coordinates and the unanchored path of the mobile device; examiner notes that step (418) is regarded as a computed path adjustment; see also fig. 1 illustrating wireless access point (160); see also col. 2, lines 46-54 disclosing also in communication with network (150) are a plurality of wireless access points (160) (e.g., wireless fidelity (Wi-Fi) hot spots (i.e., wireless local area networking devices based on the IEEE 802.11 standards), Bluetooth devices (i.e., a wireless device configured to exchange data over short distances (using short wavelength UHF radio waves in the ISM band from 2.4 to 2.485 GHz) from fixed and mobile devices, etc.)) deployed at predetermined locations).
wherein the radiofrequency terminals are installed at locations the operator is regularly passing by indoors . The examiner notes that the phrase “regularly passing by” is subjective.  Some objective standard must be provided in order to allow the public to determine the scope of the claim.  A claim that requires the exercise of subjective judgement without restriction may render the claim indefinite.  See MPEP 2173.05(b).IV.  Nevertheless, (Tan, e.g., see col. 9, lines 2-6 disclosing the embodiments described herein are operable with wireless access point triangulation including Wi-Fi and iBeacon type deployments.  The approaches also may optionally exploit prior paths; examiner notes that a prior path and an updated path are construed as being inherently visited at least twice, wherein a rate of occurrence is determined, meeting the subjective term of “regularly passing by”).
Tan is not relied upon as explicitly disclosing: in the industrial manufacturing workshop.
However, Nagpal further discloses: in the industrial manufacturing workshop. (Nagpal, e.g., see para. [0028] disclosing the area may be an indoor area within a shopping mall, an airport, a warehouse, a university, or any at least partially enclosed building; examiner notes that a warehouse is construed as the industrial manufacturing workshop).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Tan’s recording measurements taken by at least one inertial and/or magnetic sensor installed in the magneto-inertial device, transmitting the measurements to a remote server, computing, on the remote server, the path of the operator depending on the measurements, and adjusting the computed path of the operator via radiofrequency terminals, wherein the radiofrequency terminals are installed at locations the operator is regularly passing by indoors with Nagpal’s industrial manufacturing workshop for at least the reasons that it is known that the use of mobile phone embedded sensors, such as accelerometers, gyroscopes, and magnetometers may be used for navigational solutions in the absence of GPS to identify mapping of partly enclosed urban infrastructure and buildings, including hospitals, shopping malls, airports, universities and industrial warehouses, as taught by Nagpal; e.g., see para. [0002].

Regarding claim 12, Tan in view of Nagpal is not relied upon as explicitly disclosing: The method according to claim 11, further comprising a step, prior to the transmitting step, of compressing data comprising the measurements. 
However, Nagpal further discloses: further comprising a step, prior to the transmitting step, of compressing data comprising the measurements. (Nagpal, e.g., para. [0020]; As the fingerprint data acquired at mobile device ( 102) is timestamped and the data collection via fingerprint data collection logic module (106) operates in a distributed manner, the fingerprint data may be cached on the local memory (202) and subsequently batch transferred as a compressed data file for post-processing at positioning calibration server (101)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Tan in view of Nagpal’s method with Nagpal’s step, prior to the transmitting step, of compressing data comprising the measurements for at least the reasons that it is known in the art that compressed data has a lower threshold requirement for network capacity and may therefore transmit data quicker and cheaper.  Nagpal refers to this as pre-processing fingerprint data which extracts key features which can assist in the mobile device (102) trajectory reconstruction during post processing step at server (101); e.g., see para. [0020].

	Regarding claim 14, Tan in view of Nagpal is not relied upon as explicitly disclosing: The method according to claim 11, wherein the adjusting step comprises the following steps:
	during the recording step, recording identification information originating from the radiofrequency terminals;
	transmitting the identification information at the same time as the measurements; and
	modifying the computed path on the basis of location of the identified radiofrequency terminals.
	However, Nagpal further discloses: during the recording step, recording identification information originating from the radiofrequency terminals; (Nagpal, e.g., para. [0020]; The pre-processing step at fingerprint data collection logic module (106) may include counting the number of steps taken by a user of mobile device (102), estimating the step length of each step, estimating the heading direction for each step, as well as, recording the time-averaged and time-stamped magnetic field information and wireless radio signals, and monitoring for, and logging, occurrence of any triggered event/tag-based data that enables the trajectory of mobile device (102) to be best matched a physical map of the area that includes known fixed objects at unique locations).
	transmitting the identification information at the same time as the measurements; and (Nagpal, e.g., para. [0024]; Calibration module (306) operates in post-processing of the fingerprint data at
server (101). Specifically, the ability to accurately post-process the user data to identify trajectories or
trajectory-segments of the mobile devices (102a-n) in which time-stamped user positions are known with
sufficient reliability. Then, by linking the known time-stamped user positions with the time-stamped
measured sensor devices (205) data, calibrated data points are formed).
	modifying the computed path on the basis of location of the identified radiofrequency terminals. (Nagpal, e.g., para. [0025]; A density determination algorithm may be applied, in one
embodiment, to establish the predetermined threshold density based on validating the updated distribution
of calibrated data points as sufficient for deployment, representing the calibrated position map of the area.
In another embodiment, the threshold density for deployment may be dynamically determined, and
dynamically updated, based on updating at least one of the density of calibrated data points and the
consistency amongst the calibrated data points relative to a neighboring area contiguous with the target
area. Dynamically updating the threshold density in the latter manner allows the system to automatically
detect and correct potential calibration inconsistencies prior to deploying the calibrated positioning map
of the area. The density determination algorithm may be employed in conjunction with an artificial
neural network to validate when a sufficient number of fingerprint calibrated).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Tan in view of Nagpal’s method with Nagpal’s adjusting step for at least the reasons that it is known that this process can assist in identifying traffic densities for particular areas and times within the area , as well as to provide capabilities as to assess whether or not a sufficient amount of data has been collected to complete the calibration process, as taught by Nagpal; e.g., see para. [0025].

	Regarding claim 16, Tan in view of Nagpal is not relied upon as explicitly disclosing: The method according to claim 11, wherein the adjusting step further comprises performing a cartographic adjustment after adjusting via the radiofrequency terminals. 
However, Nagpal further discloses: wherein the adjusting step further comprises performing a cartographic adjustment after adjusting via the radiofrequency terminals. (Nagpal, e.g., see fig. 4 illustrating a flowchart of operations, specifically to steps (410)-(440); see also paras. [0028]-[0032] disclosing at step (410), receiving, at fingerprint data acquisition module (305) of memory (302) of the server computing device (101), a first set of fingerprint data acquired within the area by a plurality of mobile devices (102a-n).  Acquisition of the fingerprint data by a user’s mobile device may thus be automatically triggered upon the event occurrence at any one of a predetermined set of fixed positions within the area.  In this manner, a user of mobile device (102) may, in effect, passively assist in the positioning calibration process by acquiring fingerprint data, then allowing uploading or other transfer of the acquired fingerprint data to positioning calibration server (101) for further processing.  At step (420), generating, using the instructions of calibration module (306) executed in processor (301), a distribution of calibrated data points based at least in part on the first set of fingerprint data, the calibrated data points representing respective positions within the area, which may be an indoor area.  At step (440), processing, via the instructions constituting calibration module (306) executable in processor (301), the second set of fingerprint data and the calibrated data points to generate an updated distribution of calibrated data points.  The processing to generate the distribution of calibrated data points may include matching the fingerprint data based at least partly on the correlations, amalgamating the matched data from respective ones of the plurality of mobile devices (102a-n) and any additional mobile devices into a cumulative calibration dataset and then generating, based on the cumulative calibration dataset, the distribution of calibrated data points mapped to respective positions within the area).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Tan in view of Nagpal’s method with Nagpal’s adjusting step further comprises performing a cartographic adjustment after adjusting via the radiofrequency terminals for at least the reasons that it is known that dynamically updating the threshold density allows the system to automatically detect and correct potential calibration inconsistencies prior to deploying the calibrated positioning map of the area, as taught by Nagpal; e.g., see para. [0033].

	Regarding claim 17, Tan discloses: A system for evaluating a path of an operator equipped with a magneto-inertial device in an industrial manufacturing workshop, the system comprising:
	a magneto-inertial device configured to record measurements taken by at least one inertial and/or magnetic sensor installed in the magneto-inertial device and (Tan, e.g., see col. 2, lines 58-62 disclosing mobile device (170) includes IMU sensors (175), which may include any one or more of an accelerometer, compass, gyroscope, etc.; examiner notes the accelerometer is construed as an inertial sensor and the compass is construed as a magnetic sensor; see also col. 3, lines 1-15 disclosing path determination logic (120) is configured to collaboratively use coarse absolute location (CAL) coordinates of a given mobile device, derived in connection with the wireless access points (160), and fine or accurate relative location (ARL) coordinates, derived from mobile device (170) IMU data, to derive an accurate path that the mobile device (170) is taking, in real time.  The path mobile device (170) may be taking may be plotted on a map obtained from map data (180) supplied to path determination logic (120).  Map data (180) may also be used to help seed, or refine, how the CAL coordinates and ARL coordinates are matched, fused or combined).
transmit the measurements to a remote computational server; (Tan, e.g., see fig. 1 illustrating mobile device (170), path determination logic (PDL) (120), and server (110); see also col. 4, lines 7-9 disclosing path determination logic (120) may be executed on a remote server (110) or on a mobile device (170); see also col. 2, lines 42-62 disclosing a server (110) may host path determination logic (120), wherein server (110) are in communication with a network (150), such as the internet.  Also in communication with network (150) are a plurality of wireless access points (160), hot spots, Bluetooth devices deployed at predetermined locations, and a plurality of mobile devices (170), which might include any one or more of a cellular telephone, laptop computer, tablet computer, personal digital assistant, or the like; see also col. 3, lines 1-15 disclosing path determination logic (120) is configured to collaboratively use coarse absolute location coordinates of a given mobile device, derived in connection with the wireless access points (160), and fine or accurate relative location (ARL) coordinates, derived from a mobile device (170) IMU data, to derive an accurate path that the mobile device (170) is taking, in real time).  
	radiofrequency terminals installed in specific locations the operator is regularly passing by indoors ; and The examiner notes that the phrase “regularly passing by” is subjective.  Some objective standard must be provided in order to allow the public to determine the scope of the claim.  A claim that requires the exercise of subjective judgement without restriction may render the claim indefinite.  See MPEP 2173.05(b).IV.  Nevertheless, (Tan, e.g., see col. 9, lines 2-6 disclosing the embodiments described herein are operable with wireless access point triangulation including Wi-Fi and iBeacon type deployments.  The approaches also may optionally exploit prior paths; examiner notes that a prior path and an updated path are construed as being inherently visited at least twice, wherein a rate of occurrence is determined, meeting the subjective term of “regularly passing by”).
	the remote computational server configured to compute the path of the operator depending on the measurements and (Tan, e.g., see col. 4, lines 7 – col. 5, line 5 disclosing path determination logic (120) may be executed in a remote server (110) or on a mobile device (170).  The CAL data and path is used to orient and scale ARL data and path by optimizing global parameters (e.g., initial position X0, Y0, heading θ), and can be solved using energy minimization methods based on minimizing error between a rolling time window of CAL and ARL paths.  Two “energy minimization” embodiments with different reliance on accuracy of wireless access point triangulation timestamps are contemplated.  1. Least Square Points Matching Optimization relies on matching corresponding points (in time) in CAL data and ARL data.  As such, path determination logic (120) relies on timing accuracy/overlap from reported locations.  Monte Carlo, or random sampling, path matching does not rely on precise timing and allows for any points in CAL data to match points in ARL data without restriction on timing.  It suffices to randomly select e.g., one thousand pairs of (offset, theta) pairs and select the set of parameters with least error.  Sampling can be truly random, and be skewed towards last best parameters.  The map of “valid/popular paths” can be either generated manually (e.g., provided by a site manager, e.g., via site survey via map data (180)) or derived from crowdsourced “heat maps” of previously collected user locations and trajectories; examiner notes that the user must be operating the mobile device (170), and is construed by the examiner to be the operator).  
adjust the computed path of the operator via the radiofrequency terminals. (Tan, e.g., see fig. 4 illustrating a flowchart, specifically to steps (414)-(418); see also col. 8, lines 44 – col. 9, line 6 disclosing at (414), path determination logic receives inertial measurement unit data supplied by the mobile device, wherein the inertial measurement unit data is indicative of relative location coordinates of the mobile device.  At (416), path determination logic generates an unanchored path of the mobile device based on the relative location coordinates.  And, at (418), path determination logic anchors the unanchored path of the mobile device to the map in a position that optimizes a match between the coarse location coordinates and the unanchored path of the mobile device; examiner notes that step (418) is regarded as a computed path adjustment; see also fig. 1 illustrating wireless access point (160); see also col. 2, lines 46-54 disclosing also in communication with network (150) are a plurality of wireless access points (160) (e.g., wireless fidelity (Wi-Fi) hot spots (i.e., wireless local area networking devices based on the IEEE 802.11 standards), Bluetooth devices (i.e., a wireless device configured to exchange data over short distances (using short wavelength UHF radio waves in the ISM band from 2.4 to 2.485 GHz) from fixed and mobile devices, etc.)) deployed at predetermined locations).
Tan is not relied upon as explicitly disclosing: in the industrial manufacturing workshop 
However, Nagpal further discloses: in the industrial manufacturing workshop (Nagpal, e.g., see para. [0028] disclosing the area may be an indoor area within a shopping mall, an airport, a warehouse, a university, or any at least partially enclosed building; examiner notes that a warehouse is construed as the industrial manufacturing workshop).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Tan’s magneto-inertial device configured to record measurements taken by at least one inertial and/or magnetic sensor installed in the magneto-inertial device and transmit the measurements to a remote computational server; radiofrequency terminals installed in specific locations the operator is regularly passing by indoors, and the remote computational server configured to compute a path of the operator depending on the measurements and adjust the computed path of the operator via the radiofrequency terminals with Nagpal’s industrial manufacturing workshop for at least the reasons that it is known that the use of mobile phone embedded sensors, such as accelerometers, gyroscopes, and magnetometers may be used for navigational solutions in the absence of GPS to identify mapping of partly enclosed urban infrastructure and buildings, including hospitals, shopping malls, airports, universities and industrial warehouses, as taught by Nagpal; e.g., see para. [0002].

	Regarding claim 18, Tan in view of Nagpal is not relied upon as explicitly disclosing: The system according to claim 17, wherein the magneto-inertial device comprises one or more selected from magnetic and inertial sensors, an on-board computational software package, a radio module for detecting signals output from the radiofrequency terminals, a power supply, a barometer and an altimeter. 
However, Nagpal further discloses: wherein the magneto-inertial device comprises one or more selected from magnetic and inertial sensors, an on-board computational software package, a radio module for detecting signals output from the radiofrequency terminals, a power supply, a barometer and an altimeter. (Nagpal, e.g., para. [0008]; the majority of indoor navigation systems require some form of system calibration prior to going live upon deployment. The most typical type of calibration for positioning, also referred to herein as navigation, is fingerprinting. The term fingerprint variously referred to herein as calibration fingerprint and fingerprint data, in one embodiment constitutes any combination of time-correlated, individual measurements of received wireless communication signal strength information, magnetic field information (strength, direction) or barometric pressure information at known, fixed location within an area including an indoor area. In other words, a fingerprint includes a correlation of sensor and signal information (including, but not necessarily limited to wireless signal strength, magnetic or barometric information inertial sensor information) at a given instance in time, at a unique position along sequence of positions that constitute a navigation path traversed by the mobile device).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Tan in view of Nagpal’s system with Nagpal’s magneto-inertial device comprises one or more selected from magnetic and inertial sensors, an on-board computational software package, a radio module for detecting signals output from the radiofrequency terminals, a power supply, a barometer and an altimeter for at least the reasons that it is known that fingerprint information includes a correlation of sensor and signal information (including, but not necessarily limited to wireless signal strength, magnetic or barometric information inertial sensor information) at a given instance in time, at a unique position along a sequence of positions that constitute a navigation path traversed by the mobile device, as taught by AAA; e.g., see para. [0008].

Regarding claim 20, Tan in view of Nagpal discloses: The system according to claim 17, further comprising a remote application server equipped with means for displaying the computed paths. (Tan, e.g., see fig. 9 and col. 11, line 63 – col. 12, line 9 disclosing fig. 9 depicts a deep neural network architecture configured to convert accelerometer data into distance travelled.  Accelerometer X,Y,Z, data is sampled at 100 Hz and is normalized in a common reference frame with the Z axis pointing down.  this normalization uses the gyroscope sensor and is commonly available using standard libraries and APIs; see also col. 2, lines 42-62 disclosing a server (110) may host path determination logic (120), which may be in the form of hardware or logic instructions stored on server (110).  Server (110) (and path determination logic (120)) are in communication with a network (150), such as the Internet.  Also in communication with network (150) are a plurality of wireless access points (160) hot spots, Bluetooth devices deployed at predetermined locations, and a plurality of mobile devices (170), which might include any one or more of a cellular telephone, laptop computer, tablet computer, personal digital assistant, or the like; see also figs. 2a-2c and fig. 3 to step (365) disclosed as display on map, and see also col. 5, lines 43-52 disclosing at (360), an optimized translation and rotation of the ARL coordinates are output, and at (365) the optimized translation and rotation is applied to the ARL coordinates and displayed on a map like that shown in fig. 2C).

	Regarding claim 21, Tan in view of Nagpal discloses: The method according to claim 11, wherein the radiofrequency terminals are installed at a location based on a characteristic point of passage of the operator. (Tan, e.g., see col. 4, line 32 – col. 5, line 5 disclosing Two “energy minimization” embodiments with different reliance on accuracy of wireless access point triangulation timestamps are contemplated: Least Square Points Matching optimization and Monte Carlo Path Matching.  The “energy minimization” formulation can accommodate (either as constraints or as additional weighted terms in a cost function) various useful prior information.  for example, a constraint may be “valid/popular paths” for a given map.  the map of “valid/popular paths” can be either generated manually (e.g., provided by a site manager, e.g., via site survey via map data (180) or derived from crowd-sourced “heat maps” of previously collected user locations and trajectories (discussed later herein).  Another possible constraint or useful prior information might be a location where a user makes a turn, which is likely at one of the “junction points” on a valid path (again, possibly correlated to map data (180)).

	Regarding claim 22, Tan in view of Nagpal discloses: The method according to claim 11, wherein the cartographic adjustment is made based on a plan of the industrial manufacturing workshop and a range of uncertainty in the measurements.  (Tan, e.g., see col. 8, line 60 – col. 9, line 67 disclosing the foregoing describes a collaborative use of coarse location data (CAL data) from , e.g., a wireless access point location determination system, and mobile device sensor information to achieve responsive and accurate indoor location that can be used for a turn-by-turn navigation application on the mobile device or a remote server, wherein the approaches also may optionally exploit prior paths.  The accuracy and performance of an indoor localization system, like that described herein, can be improved using a feedback loop.  In particular, it may be helpful to characterize the performance of the overall system, and to suggest candidate modifications to improve performance.  The output of path determination logic (120) may include error confidence information along with the estimated location or path information.  Such error confidence information may be leveraged in connection with a crowd sourcing technique.  Confidence information or a confidence level value of the match may also be generated in connection with the fusion of the absolute and relative locations; see also figs. 2A-2C illustrating a floor plan combined with a planned maneuvering of the user).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Nagpal, 
in further view of Young et al. (US 9,395,190 B1), hereinafter Young.

	Regarding claim 19, Tan in view of Nagpal is not relied upon as explicitly disclosing: The system according to claim 17, further comprising a database associating radiofrequency terminal identification information with terminal location. 
However, Young further discloses: a database associating radiofrequency terminal identification information with terminal location. (Young, e.g., col. 6 line 52 - col. 7, line 4; a sequence of magnetic features may be dynamically collected as a path is traversed. When a structural feature is detected, the set of magnetic features detected during traversal of the structure may be associated with the structural feature (e.g., hallway, elevator, etc.) to improve uniqueness.  Structural features may be reported by start time, stop time, feature ID, feature descriptor, or a combination thereof. Start times and stop times may be used in conjunction with the inertial path (or other fused path) to resolve location. Detected structural features may also be matched against other structural features of the same type in a database (e.g., the search may be limited to be within the location error bounds, a known building, or a planned route). When two structural features are compared, the magnetic feature match may be scored based on a percent of matched features, an offset between matching features, a difference between feature magnitudes, or a combination thereof; examiner notes that "radio frequency terminal identification" is being treated as synonymous with "feature ID" of the structural feature).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Tan in view of Nagpal’s system with Young’s database associating radiofrequency terminal identification information with terminal location for at least the reasons that it is known that a relative consistency of magnetic signatures notwithstanding different sensors, different positions of a structural feature, different sensor holding locations, variations of furnishings, different months of the year, and the like may contribute to an improvement.  Significant variations in magnetic signatures may be accounted for by utilizing magnetic matches to confirm a structural feature map, while not rejecting otherwise acceptable matches based on magnetic matches, as taught by Young; e.g., see col. 7, line 63 – col. 8, line 9.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 9,820,100 B1 to Jarvis et al. relates to Multi-Source Positioning.
US 2007/0156372 A1 to Christ et al. relates to Determining Distances in a Warehouse.
US 2016/0345129 A1 to Lee et al. relates to Positioning System for Indoor and Surrounding Areas, Positioning Method and Route-Planning Method Thereof and Mobile Apparatus
US 7,243,001 B2 to Janert et al. relates to time-based warehouse movement maps.
US 9,881,277 B2 to Brady relates to a wrist band haptic feedback system.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863